Mr. Justice Marrero
with whom Mr. Justice Pérez Pi-mentel concurs, dissenting.
I agree with the opinion of the majority as to that although “vehicle drivers are not absolute guarantors of the children’s safety ... it is their duty to observe a higher degree of vigilance when children are facing perilous sitúa-*474tions.” Likewise, I agree with said opinion in that “the general rule is to the effect that when a person occupies a place of safety, and unexpectedly abandons the same suddenly rushing in front of the vehicle, the driver is not responsible for the consequences of the accident,” and in that, with certain limitations “that general rule has been followed in some cases, as to children standing upon a sidewalk.” I also agree in that “the operative rules as to the care which the driver of a vehicle must exercise in connection with adult transients or pedestrians are not strictly applicable as to immature children inasmuch as, in connection with the latter, a higher degree of care should be required, due to the greater danger involved, in view of the fact that children have a lesser capacity for reflection since they act according to their instincts and childish impulses.” With all that, I repeat, I agree. However, I do not agree in that under the circumstances of this case a judgment for plaintiffs should be rendered.
If as the court a quo concluded, the minor darted into the street suddenly and unexpectedly when plaintiffs’ vehicle was only 15 feet apart, it is not possible to conceive that the accident could have been avoided. In expressing myself as I do, I am conscious that, although the trial court made no findings of fact to that effect, from the evidence before it, it is obvious that the decedent and other children were running and hollering in the sidewalk; that the street at the place where the accident happened is straight; that the view at the moment of the accident was unobstructed and that said street was wide enough for three vehicles at the same time.
If, as said court concluded, the automobile which caused the damage was traveling at a speed of 20 to 25 miles per hour, a simple arithmetical operation will show that, accepting as correct the first of the two speeds mentioned, in a single second — we all know how short this period of time is— the vehicle moved 29 feet. If we accept as correct the second *475speed, said vehicle moved 36.36 feet in a second. In traveling in one or the other speed the driver was within the law. Section 15(6) of Act No. 279 of April 5, 1946 (Sess. Laws, pp. 598, 636) as amended by Act No. 156 of April 26, 1951, (Sess. Laws, pp. 368, 370). Furthermore, if we accept as correct the chart which appears in Blashfield’s Cyclopedia of Automobile Lato and Practice, Permanent Edition, Yol. 9, Part 2, at page 706, the average driver of motor vehicles takes % of a second to react to danger. See to that effect, State v. Belle Isle Cab Co., 71 A. 2d 435; Kaan v. Kuhn, 187 P. 2d 138. Accepting that the driver herein reacted within the specified period, counting the same from the moment in which the minor suddenly rushed onto the street, the accident would have been unavoidable, inasmuch as the vehicle anyway would have traveled more than 15 feet before the driver started reacting. Undoubtedly, the conductor faced a sudden emergency and took all the precautions which it was possible to take. He immediately applied the brakes, swerved to the left; and stopped three feet apart from the victim 1 with the car across the street.
There is no evidence in the record that the driver saw the children playing and making noise in the sidewalk. Niether is there evidence to show that his view was obstructed. On the other hand, I do not accept the conclusion that “the driver did not sound his klaxon or give any signal whatsoever.” There is absolutely no evidence in the record to this effect. The only reference appearing on that particular in the transcript of evidence is the one made by witness Jesús Bird Gómez when he was asked by plaintiffs’ counsel if he remembered whether klaxon had been sounded, to which he answered, “I did not hear.” When the court asked him on that particular, the witness repeated, “I did not hear.” From *476.those mere words the opinion of the majority concludes that , the automobile involved in the accident gave no warning of .its approach. Said conclusion, I repeat, is not supported by .the evidence. The fact that the witness did not hear the . sound of a horn does not mean that it was not blown. It ' could have been blown and the witness not hear it, especially if, as the record shows, he was at the time speaking to Felipe ; -Garcia. Notwithstanding this, even admitting for the purposes of the argument that no notice was taken of the vehicle’s approach, “a driver of an automobile is not bound to ihlow his horn continuously in driving through the streets of ;a populous city unless danger to another is apparent.” People v. Castillo, 45 P.R.R. 845; Aguayo v. Municipality of San Juan, 35 P.R.R. 390.2
' Could the driver of a car take greater precautions than 'the ones observed herein? He was driving the car at a lawful speed, on the road which leads from San Juan to Fajardo and that upon going through Luquillo becomes one of its streets, he was as much on his right as possible, (§ 17(d) of Act 279, supra, as amended by Act 492 of May 15, 1952, Sess. Laws, p. 1060) and he was looking in the direction in which he was going. This was evidently proved by the promptness with which he acted when the minor suddenly . rushed onto the street when the vehicle was 15' feet apart. Greater precautions, in my opinion, can not be possibly •taken.3
*477I do not believe that because of the mere fact that a ' driver of a motor vehicle sees children playing and running-in one of the sidewalks of the street along which he is driving, ■ he has the duty to stop his march. It is enough, in my opinion, that he be on the lookout and driving at a moderate speed. These requirements were fully complied with.
I have examined each and everyone of the authorities • cited in the majority opinion. Although they uphold the ' legal rules set forth in the opinion, none of them, however, upholds the final conclusion reached.
Of the million and odd people whose lives have been destroyed since the introduction of that dangerous mechanical device known as the motor vehicle, so useful, necessary and indispensable to the progress of the nations, thousands have been children. Notwithstanding this, as stated in the opinion of the majority, “our humanitarian feelings of sympathy towards children must not induce us to establish, absolutely, the liability of vehicle conductors independently of the specific circumstances of the case and by the fact in itself that a child was the victim of the accident.” By this, I do not want to even remotely suggest that the conclusion reached by the majority of the court has been due to the sympathy that the writer of the opinion and the distinguished justices who concurred with him feel towards the children, without taking into consideration the specific attendant circumstances. But I do say that in construing the doctrine generally applied to situations as the one involved herein, they have gone too far thereby establishing a highly unfortunate precedent. In order that in cases of this nature the driver of a vehicle be held liable it is necessary that said driver incur in fault or negligence. In the absence of such fault or negligence he should be exonerated from all liability. Section 1802 of the Civil Code, 1930 ed. García v. San Juan Light & Transit Co., 17 P.R.R. 595, 597; Godreau v. The American Railroad Co., 17 P.R.R. 760; Maldonado v. Hamil*478ton, 32 P.R.R. 208, 301; Aldiba v. Porto Rico Ry. L. & P. Co., 41 P.R.R. 75; Heirs of Ortiz v. Ramirez, 68 P.R.R. 462. As stated in Frank v. Cohen, 135 Atl. 624, 625, “defendant’s negligence must be established either by direct evidence or such circumstances as fairly lead to the conclusion that a specific act of negligence existed and it was the proximate cause of the injury.” I really do not see where the fault or negligence committed by the driver herein lies. Consequently, the judgment appealed from should have been affirmed.
Let us examine roughly some of the cases decided in the United States which involve a question similar to the one herein. In Lucas v. Bushko, 171 Atl. 460, it is stated that “where an automobile driver sees a child in a place of danger, or has reason to apprehend that it might run into a place of danger, and has sufficient time to stop his car if under proper control, it is his duty to exercise such care as would be reasonably necessary to avoid a collision.If the child suddenly darted in front of the moving vehicle, defendant would, of course, not be liable; . . .” (Italics ours.) A similar doctrine is stated in Purdy v. Hazeltine, 184 Atl. 660, 661; Bowman v. Stouman, 141 Atl. 41, 43; Burlie v. Stephens, 193 Pac. 684, 686; Gettemy v. Grennan Bakeries, 21 A. 2d 465, 467; Frank v. Cohen, supra, and Carter v. Garraway, 138 So. 143, 145. We entirely agree with that rule. It is the one which should have been applied herein.
The judgment appealed from should have been affirmed.

 This is another fact which shows how slow he was going. Efret v. Quiñones, 40 P.R.R. 183, 186; Blashfield’s work and volume cited, ( § 6233 and 6237, pp. 694 and 705; Koustaky v. Grabowski, 34 N. W. 2d 893; Wilkins v. Stuecken, 225 S. W. 2d 131.


 Cf. People v. Ramos, 43 P.R.R. 68, where it is stated at page 73 that “as to the failure to sound a klaxon or horn, the law only requires .the giving of such warning on passing pedestrians or other vehicles and while rounding a curve, . . See, also, § 17 (e) of Act 279, supra, as it was amended by No. 492 of 1952, p. 1060.


 It is convenient to state that the place where the accident occurred is not one next to a school zone nor one in which children of tender age , normally play. See Figueroa v. Picó, 69 P.R.R. 372, 375. Contrariwise, ; it is a street which forms part of an insular highway where the traffic is ■ heavy. Besides, the place of the accident is not next to a crossway nor next to a curve, but rather far from both.